                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                    No. 7:11-CR-166-1-BR
                                     No. 7:16-CV-210-BR

LYNDON DUNHAM,                                                  )
                                                                )
                           Petitioner,                          )
                                                                )
                  v.                                            )        ORDER
                                                                )
UNITED STATES OF AMERICA,                                       )
                                                                )
                           Respondent.                          )

         This matter is before the court on petitioner’s 28 U.S.C. § 2255 motion. (DE # 128.)

         In 2013, petitioner pled guilty to one count of interference with commerce by robbery,

and aiding and abetting, in violation of 18 U.S.C. §§ 2 and 1951 (“Hobbs Act robbery”) and one

count of using and carrying a firearm during and in relation to a crime of violence, and aiding

and abetting, in violation of 18 U.S.C. §§ 2 and 924(c). The court sentenced petitioner to a total

term of 125 months imprisonment. Petitioner appealed, and the Fourth Circuit Court of Appeals

affirmed, (DE # 118).

         In 2016, with the assistance of court-appointed counsel, petitioner filed this § 2255

motion. Petitioner claims that Hobbs Act robbery is not a “crime of violence” under the

“residual clause” of § 924(c)(3)(B), and therefore, his § 924(c) conviction, which was predicated

on a Hobbs Act robbery, must be vacated. 1 (Mot., DE # 128, at 4.)

         On the government’s unopposed motion, the court placed this proceeding in abeyance

pending the decisions in United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), and


1
 After petitioner filed this § 2255 motion, he filed pro se another § 2255 motion, asserting a claim duplicative of the
one counsel filed on his behalf. (See Mot., DE # 137, at 4.)
United States v. Walker, 934 F.3d 375 (4th Cir. 2019). (DE # 136.) After those decisions

issued, the court directed the parties to file supplemental briefs regarding the § 2255 motion.

(8/27/19 Text Order.)

       In its supplemental brief, the government argues Hobbs Act robbery is a “crime of

violence” under the “force clause” of § 924(c)(3)(A), and petitioner’s § 2255 motion should be

dismissed. (DE # 143, at 2-3.) Petitioner maintains that Hobbs Act robbery is not a crime of

violence under either clause of § 924(c)(3) and requests that the court vacate his § 924(c)

conviction. (See Resp., DE # 146.)

       A “crime of violence” for purposes of § 924(c) is defined as

       an offense that is a felony and—
       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.

18 U.S.C. § 924(c)(3). The Supreme Court recently held that the “residual clause” of §

924(c)(3)(B) is unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

However, “Hobbs Act robbery constitutes a crime of violence under the force clause of Section

924(c)[(3)(A)],” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (footnote and

citations omitted), and petitioner recognizes as much, (see Resp., DE # 146, at 3). Therefore,

because Hobbs Act robbery, which served as the predicate offense for petitioner’ s § 924(c)

conviction, remains a crime of violence, petitioner is not entitled to relief under § 2255.

       The § 2255 motions are DISMISSED. The court finds that petitioner has not made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Pursuant to

Rule 11(a) of the Rules Governing Section 2255 Proceedings, a certificate of appealability is




                                                 2
DENIED.

     This 30 September 2019.




                               __________________________________
                                            W. Earl Britt
                                            Senior U.S. District Judge




                                        3
